Exhibit 10.2

LOGO [g899396horizon_g.jpg]

HORIZON PHARMA PUBLIC LIMITED COMPANY

EQUITY LONG TERM INCENTIVE PROGRAM

EFFECTIVE DATE: MARCH 23, 2015

1. Purpose. The Horizon Pharma Public Limited Company Equity Long Term Incentive
Program (the “Program”) is for purposes of providing performance-based share
incentive compensation to individuals who make a significant contribution to the
performance of Horizon Pharma Public Limited Company (the “Company”) and its
Affiliates and who are selected for participation in the Program (the
“Designated Participants”). The Program objectives are to: (a) provide
additional motivation to the Designated Participants to focus on our long-term
corporate performance, (b) provide an additional retention incentive for
Designated Participants, and (c) further align the interests of the Designated
Participants with those of our shareholders. Defined terms not explicitly
defined in this Program document including its attached APPENDIX A but defined
in the Equity Incentive Plan will have the same definitions as in the Equity
Incentive Plan.

2. How Awards Are Earned Under the Program.

(a) General Program Description. The Program provides for the grant on the
Effective Date of Restricted Stock Unit Awards under the Equity Incentive Plan
(“RSU Awards”) to the Designated Participants which will vest based on the
Company’s level of attainment of performance goals as specified below in
Section 2(d) (the “Performance Goals”) during the period of time that begins on
March 23, 2015 and ends on March 22, 2018 (the “Performance Period”). The deemed
level of attainment of the Performance Goals during the Performance Period will
be measured as of three separate measurement dates occurring on December 22,
2017, March 22, 2018 and June 22, 2018 (the “Measurement Dates”). To the maximum
extent possible, the RSU Awards are intended to qualify as “Performance Stock
Awards” under the Equity Incentive Plan. Certain portions of the RSU Awards are
subject to approval of amendments to the Equity Incentive Plan by shareholders
at the Company’s Annual General Meeting in May 2015, as specified on the
attached APPENDIX B.

(b) Maximum Award; Actual Award. The maximum portion of the RSU Award that may
vest and the corresponding maximum number of Ordinary Shares that may be issued
in settlement of an RSU Award granted to any Designated Participant will in no
event exceed his or her maximum number of Restricted Stock Units specified on
the attached APPENDIX B under the “Maximum RSU Award” column next to the name of
such Designated Participant (the “Maximum Award”). The Actual Award earned by
and payable to each Participant under the Program will be determined by the
Committee in accordance with the terms of this Program.

(c) Designated Participants. The Program’s Designated Participants as of the
Effective Date are selected by the Committee and are as specified on APPENDIX B.
Except as provided in this Program, no Employee has any right (i) to be a
Designated Participant in the Program, (ii) to continue as a Designated
Participant, or (iii) to be granted an RSU Award or to earn an Actual Award
under the Program. Following the Effective Date, the Committee may select
additional Employees as Designated Participants and Appendix B will be updated
to reflect any such subsequent designation.

(d) Performance Goals and Performance Period. Actual Award amounts will be
calculated based upon the Committee’s determination of the Company’s deemed
level of attainment of the Performance Goals during the Performance Period
pursuant to the following criteria:

(i) 1/3rd of the Actual Award that may be earned will be determined based upon
the level of TSR attained during the portion of the Program Period which in each
case commences on the Effective Date and ends on each of the three Measurement
Dates, provided that in no event will the total Actual Award exceed the Maximum
Award. VWAP will be used on the Effective Date and on each Measurement Date to

 

1



--------------------------------------------------------------------------------

calculate the TSR. In order for any Actual Award to be earned under the Program
and, for any portion of an RSU Award to vest, the TSR during the portion of the
Program Period that precedes a Measurement Date must be greater than or equal to
the Performance Period Threshold Goal or a Change in Control must occur prior to
expiration of the Program Period. The VWAP on March 23, 2015 was $21.50, so the
minimum VWAP that is required on each Measurement Date for the Performance
Period Threshold Goal to be attained is as follows (assuming no dividends or
distributions are made or declared in respect of the Company’s ordinary shares
during the Program Period):

 

Measurement Date

Minimum VWAP Required for Performance

Threshold Goal to be Attained

 

December 22, 2017

$31.58

March 22, 2018

$32.70

June 22, 2018

$33.86

If a Change in Control does not occur prior to expiration of the Program Period
and the VWAP on each of the three Measurement Dates is less than the minimum
VWAP so that the Performance Period Threshold Goal is not attained, no Actual
Award will be payable under the Program so that the Program will automatically
terminate without payment to any Designated Participant and each RSU Award
granted under the Program will automatically be forfeited upon expiration of the
Program Period.

(ii) As of each Measurement Date, in each case with respect to the 1/3rd of the
Target RSU Award set forth on the attached APPENDIX B with respect to a
Designated Participant, the determined percentage of 1/3rd of the Target RSU
Award which will vest and become an Actual Award for such Designated Participant
will correspond to the applicable corresponding percentage level as determined
pursuant to the table below based upon the level of TSR attained during the
portion of the Program Period which in each case commences on the Effective Date
and ends on the applicable Measurement Date (assuming no dividends or
distributions are made or declared in respect of the Company’s ordinary shares
during such portion of the Program Period) with linear interpolation between the
15% to 60% performance levels:

 

Program Period TSR Attained

Through Measurement Date

% of 1/3rd of Target RSU Award

Earned

 

Less than 15%

0%

15%

100%

30%

200%

45%

300%

60%

400%

Provided, however, that if a Change in Control occurs at any time before
expiration of the Program Period, for purposes of calculating Actual Awards, the
TSR that will be deemed attained in respect of any Measurement Date that has not
occurred prior to such Change in Control will be based on the level of TSR
attained from the Effective Date through the date of the Change in Control,
provided that if the Change in Control occurs on or before March 22, 2016, the
TSR level deemed attained prior to the Change in Control will be annualized and
extrapolated to estimate the level of TSR that would have been attained as of
March 22, 2016 and such deemed level of TSR will be used to calculate the
portion of the PSU Award that is an Actual Award that may vest. In order for the
RSU Award to vest and be earned following any Change in Control the Designated
Participant will still be generally required to remain in Continuous Service
through the expiration of the Performance Period (March 22, 2018) unless the
earlier termination of Continuous Service is due to death, Disability, or due to
a termination without Cause or a Good Reason resignation. The foregoing
provisions supersede anything to the contrary set forth in the Equity Incentive

 

2



--------------------------------------------------------------------------------

Plan that would otherwise provide for vesting acceleration of RSU Awards in
connection with a Corporate Transaction or otherwise.

Any portion of the RSU Award which does not vest upon expiration of the Program
Period will be immediately forfeited.

(iii) Any Designated Participant who switches from full-time to part-time
employment during the Performance Period will have his or her determined Actual
Award reduced on a pro-rata basis based upon the applicable percentage of
full-time equivalent employment that was in effect on an aggregate basis during
the Performance Period.

(iv) The determined Actual Award amount that will become earned by and payable
to a Designated Participant is subject to (A) attainment of the Performance
Period Threshold Goals during the Program Period or the occurrence of a Change
in Control prior to the expiration of the Program Period and (B) the Designated
Participant’s satisfaction of the Continuous Service requirements set forth in
Section 2(e) below.

(e) Continuous Service.

(i) Except as otherwise provided below in Section 2(e)(ii) or 2(e)(iii), in
order to earn an Actual Award under the Program, a Designated Participant must
remain in Continuous Service through the expiration of the Performance Period.
Except as otherwise provided below in Section 2(e)(ii) or 2(e)(iii), if a
Designated Participant terminates Continuous Service for any reason prior to the
expiration of the Performance Period, the Designated Participant will forfeit
the right to vest in any portion of the RSU Award so that it will be forfeited
in its entirety.

(ii) If prior to the expiration of the Performance Period, a Designated
Participant terminates Continuous Service due to either (A) a termination by the
Company without Cause, or (B) the Designated Participant’s resignation for Good
Reason, and in each case the Designated Participant provides the Company and its
Affiliates with an effective release of claims in a form acceptable to the
Company (the “Release”) no later than the earlier of: (i) August 10, 2018 or
(ii) fifty five (55) days following a Change in Control that occurs prior to the
expiration of the Program Period, the Designated Participant will still be
eligible to earn a reduced pro-rata Actual Award subject to the Company’s
attainment of the Performance Goals during the Program Period (or the earlier
occurrence of a Change in Control). The reduced pro-rata Actual Award will be
calculated based upon the number of full months that the Participant was
employed during the Performance Period (as measured by reference to
anniversaries of employment occurring on the 22nd of a month) divided by the
total number of months in the Performance Period; provided, however, that if a
Change in Control occurs prior to expiration of the Performance Period, then for
the purposes of such pro-rata calculation, the Performance Period will be deemed
to have been the period commencing on the Program’s effective date and ending on
the date of the Change in Control. Accordingly, if the Change in Control
precedes the termination without Cause or Good Reason resignation of Continuous
Service, no pro-rata reduction will apply.

(iii) If prior to the expiration of the Performance Period, a Designated
Participant terminates Continuous Service due to either the Designated
Participant’s death or Disability and the Designated Participant or his or her
beneficiaries (as applicable) provide the Company and its Affiliates with a
Release no later than the earlier of: (i) August 10, 2018, or (ii) fifty five
(55) days following a Change in Control that occurs prior to the expiration of
the Program Period, the Designated Participant will still be eligible to earn an
Actual Award subject to the Company’s attainment of the Performance Goals during
the Program Period (or the earlier occurrence of a Change in Control).

(iv) RSU Awards and Actual Awards granted under this Program are not subject to
any vesting acceleration provisions that may be set forth in a Designated
Participant’s individual employment agreement or offer letter, the Company’s
Severance Benefit Plan, or any other agreement, plan or policy

 

3



--------------------------------------------------------------------------------

applicable to the Designated Participant that otherwise may provide for vesting
of RSU Awards or Actual Awards in connection with a termination of the
Designated Participant’s employment or otherwise (collectively, “Company
Severance Plans”) or any vesting acceleration provision set forth in the Equity
Incentive Plan that would otherwise apply in connection with a Corporate
Transaction or otherwise. As a condition to a Designated Participant’s
acceptance of any RSU Award or Actual Award under this Program, such Designated
Participant thereby expressly acknowledges and agrees that the terms of the
Company Severance Plans and the vesting acceleration provisions set forth in the
Equity Incentive Plan do not apply to such RSU Award or Actual Award.

3. Other Program Provisions.

(a) Determination of Actual Awards. Assessment of actual performance,
determination of the Actual Awards and any payment in respect of Actual Awards
will be subject to: (i) the Committee’s certification in writing that the
applicable Performance Goals and other terms of the Program have been met;
provided, however, that such certification requirement shall not be applicable
in the event of a Change in Control that occurs prior to expiration of the
Program Period.

(b) Payment of Actual Awards. With respect to all Actual Awards which are earned
under the Program, ordinary shares will be issued to the Designated Participants
in settlement of the Actual Awards at the times specified in this Section 3(b),
except to the extent the Company elects to provide for earlier issuance of the
shares as permitted by Section 3(h). In the event of any Change in Control which
occurs prior to any Scheduled Issuance Date, the Company reserves the right to
cancel the Designated Participant’s right to receive any issuance of shares in
settlement of an Actual Award and provide in substitution thereof that the
Designated Participant will have the right to receive a cash payment, with the
amount of such cash payment determined with respect to the value of the shares
underlying the Actual Award as of immediately prior to such Change in Control
(the “Substitute Cash Payment”). The Substitute Cash Payment amount will be
determined and final as of immediately prior to the Change in Control, and will
not be further adjusted to reflect any subsequent changes in the value of the
Company’s ordinary shares following the Change in Control. The Substitute Cash
Payment will be made to the Designated Participant on the same date that shares
would otherwise have been issued to the Participant in settlement of the Actual
Award as provided in this Program.

(i) Subject to the provisions in Section 3(b)(iii), 3(b)(iv), 3(b)(v) and
3(b)(vi) below, with respect to any Designated Participant who is designated as
an “Executive” of the attached Appendix B, ordinary shares will be issued in
settlement of 50% of the total number of RSUs subject to the Actual Award on
March 22, 2019 and ordinary shares will be issued in settlement of the remaining
50% of the total number of RSUs subject to the Actual Award on March 22, 2020.

(ii) Subject to the provisions set forth in Sections 3(b)(iii), 3(b)(iv),
3(b)(v) and 3(b)(vi) below, with respect to any Designated Participant who is
designated as a “Non-Executive” on the attached Appendix B, ordinary shares will
be issued in settlement of 50% of the total number of RSUs subject to the Actual
Award as soon as practicable following the Certification Date and in no event
later than August 31, 2018 and ordinary shares will be issued in settlement of
the remaining 50% of the total number of RSUs subject to the Actual Award on
March 22, 2019.

(iii) In the event of a Designated Participant’s Separation from Service, death
or Disability which occurs prior to the completion of the Performance Period,
ordinary shares will be issued in settlement of the Actual Award as soon as
practicable following the Certification Date and in no event later than
August 31, 2018. In the event of a Change in Control which occurs prior to the
completion of the Performance Period, ordinary shares will be issued in
settlement of the Actual Award as soon as practicable following June 22, 2018
and in no event later than August 31, 2018. In the event that both a Change in
Control and the Designated Participant’s Separation from Service, death or
Disability which occurs prior to the completion of the Performance Period,
ordinary shares will be issued in settlement of the Actual Award as soon as
practicable following June 22, 2018 and in no event later than August 31, 2018.

 

4



--------------------------------------------------------------------------------

(iv) In the event of a Designated Participant’s Separation from Service, death
or Disability which occurs following the completion of the Performance Period
and prior to the Scheduled Issuance Dates, or a Change in Control which occurs
following the completion of the Performance Period and prior to the Scheduled
Issuance Dates, any ordinary shares not previously issued in settlement of the
Actual Award for the Designated Participant will instead be issued within the 60
day period following the Designated Participant’s Separation from Service, death
or Disability or Change in Control, as applicable.

(v) Notwithstanding anything to the contrary set forth herein, in no event will
Program Payments be made prior to the effectiveness (or deemed effectiveness) of
the Release. If Program Payments are to be made pursuant to Section 3(b)(iv) and
the Release could become effective in more than one taxable year depending on
the timing of provision, the Release will not be deemed effective until the
latest taxable year in which it could be effective.

(vi) Notwithstanding anything to the contrary set forth herein, if the
Designated Participant is a “Specified Employee” within the meaning of
Section 409A as of the date of his or her Separation from Service, any Program
Payments made in settlement of the Actual Award in connection with any
Separation from Service will not occur any earlier than six months and one day
following the date of such Separation from Service to the extent necessary to
avoid adverse tax consequences to the Designated Participant under Section 409A.

(c) Withholding. The Company will withhold from the shares to be issued in
settlement of an Actual Award a number of shares with a then current fair market
value equal to the amount required to be withheld in satisfaction of any
federal, state or local tax withholding obligation relating to the payment of
the Actual Award as necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income; provided, however that if a Substitute Cash Payment
will be made in settlement of an Actual Award withholding shall instead be
applied to such cash payment amount.

(d) No Employment or Service Rights. Nothing in the Program or any instrument
executed pursuant to the Program will (i) confer upon any Designated Participant
any right to continue to be retained in the employ or service of the Company or
any other Affiliate, (ii) change the at-will employment relationship between the
Company or any other Affiliate and a Designated Participant, or (iii) interfere
with the right of the Company or any other Affiliate to discharge any Designated
Participant or other person at any time, with or without Cause, and with or
without advance notice.

(e) Program Administration. The Committee will be responsible for all decisions
and recommendations regarding Program administration and retains final authority
regarding all aspects of Program administration, interpretation of the Program,
the resolution of any disputes, and application of the Program in any respect to
a Designated Participant. All determinations and interpretations made by the
Committee in good faith will not be subject to review by any person and will be
final, binding and conclusive on all persons. The Committee may, without notice,
amend, suspend or terminate the Program; provided, however, that no such action
may adversely affect any Designated Participant unless (i) expressly provided by
the Committee; and (ii) with the consent of the Designated Participant, unless
such action is necessary to comply with any applicable law, regulation or rule.

(f) Recovery. Any Program Payments will be subject to recoupment in accordance
with any clawback policy that the Company adopts pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or is otherwise adopted pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law. To the extent not inconsistent with such listing standards rules,
applicable law or such claw-back policy, any recoupment period applicable to
Program Payments will be measured from the date of determination of the Actual
Award rather than the date the Program

 

5



--------------------------------------------------------------------------------

Payment is made. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to resign for “good reason” or “constructive
termination” (or similar term) under any plan of or agreement with the Company.

(g) Validity. If any provision of the Program is held invalid, void, or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of the Program.

(h) Section 280G.

(i) If any payment or benefit a Designated Participant would receive from the
Company pursuant to this Program or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be equal to the Reduced Amount.
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in the Designated Participant’s
receipt, on an after-tax basis, of the greater economic benefit notwithstanding
that all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
manner that results in the greatest economic benefit for the Designated
Participant. If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata.

(ii) In the event it is subsequently determined by the Internal Revenue Service
that some portion of the Reduced Amount as determined pursuant to clause (x) in
the preceding paragraph is subject to the Excise Tax, the Designated Participant
agrees to promptly return to the Company a sufficient amount of the Payment so
that no portion of the Reduced Amount is subject to the Excise Tax. For the
avoidance of doubt, if the Reduced Amount is determined pursuant to clause
(y) in the preceding paragraph, the Designated Participant will have no
obligation to return any portion of the Payment pursuant to the preceding
sentence.

(iii) The accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
shall perform the foregoing calculations unless otherwise determined by the
Company. If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, the Company shall appoint a nationally recognized accounting firm to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder.

(iv) The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, within fifteen
(15) calendar days after the date on which the Designated Participant’s right to
a Payment is triggered or such other time as requested by the Company.

(i) Section 409A. All Program Payments are intended to satisfy the requirements
for an exemption from application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4) to the maximum extent such exemption is
available. To the extent Program Payments are subject to Section 409A, Program
Payments are intended to be paid on the earlier of (i) a “specified date,” or
(ii) an objectively determinable and nondiscretionary date applicable in the
event the Designated Participant’s death or Disability, or Separation from
Service or a Change in Control event that occurs prior to such “specified date”,
(iii) the earliest of the Designated Participant’s death or Disability, or
Separation from Service or a Change in Control event that occurs following such
“specified date,” in each case in compliance with the requirements of
Section 409A. The Company reserves the discretion to provide for acceleration of
Program Payments to the maximum extent permitted by Treasury Regulations
Section 1.409A-3(j)(4), including in connection with any Change in Control.

 

6



--------------------------------------------------------------------------------

Program Payments are intended to qualify for an exemption from application of
Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences to the Designated Participants under
Section 409A, and any ambiguities herein shall be interpreted accordingly.

(j) Governing Plan Document. Except as expressly provided herein, the Program is
subject to all the provisions of the Equity Incentive Plan and is further
subject to all interpretations, amendments, rules and regulations that may from
time to time be promulgated and adopted by the Committee, the Board or the
Company pursuant to the Equity Incentive Plan. Except as expressly provided
herein, in the event of any conflict between the provisions of this Program and
those of the Equity Incentive Plan, the provisions of the Equity Incentive Plan
will control unless necessary for compliance with Section 162(m) of the Code or
as necessary to avoid adverse personal tax consequences to the Designated
Participants under Section 409A. With respect to RSU Awards and Actual Awards,
the terms of this Program supersede any provisions set forth in any Company
Severance Plans and also supersede any provisions set forth in the Equity
Incentive Plan related to applicable treatment in the event of a Corporate
Transaction.

 

7



--------------------------------------------------------------------------------

APPENDIX A

EQUITY LONG TERM INCENTIVE PROGRAM

DEFINITIONS

(a) “Actual Award” means the number of Restricted Stock Units finally determined
and awarded to a Designated Participant under the Program based on the
Committee’s determination of the level of achievement of the Performance Goals.

(b) “Cause” for the Company or an Affiliate to terminate a Designated
Participant’s employment shall mean the occurrence of any of the following
events, as determined reasonably and in good faith by the Committee:

(1) the Designated Participant’s gross negligence or willful failure to
substantially perform his duties and responsibilities to the Company or
Affiliate or willful and deliberate violation of a Company or Affiliate policy;

(2) the Designated Participant’s conviction of a felony or the Designated
Participant’s commission of any act of fraud, embezzlement or dishonesty against
the Company or Affiliate or involving moral turpitude that is likely to inflict
or has inflicted material injury on the business of the Company or an Affiliate,
to be determined by the sole discretion of the Committee;

(3) the Designated Participant’s unauthorized use or disclosure of any
proprietary information or trade secrets of the Company or an Affiliate or any
other party that the Designated Participant’ owes an obligation of nondisclosure
as a result of the Designated Participant’s relationship with the Company or an
Affiliate; and

(4) the Designated Participant’s willful and deliberate breach of any employment
obligations that causes material injury to the business of the Company or an
Affiliate.

(c) “Certification Date” means the date on which the Committee certifies whether
the Performance Goals have been met under the Program. The Certification Date
will be no earlier than March 22, 2018 and no later than August 1, 2018.

(d) “Change in Control” means the first to occur of (1) a change in the
ownership of the Company, (2) a change in the effective control of the Company
or (3) a change in the ownership of a substantial portion of the Company’s
assets as specified below. For such purposes, a change in ownership of the
Company occurs on the date on which any one person or more than one person
acting as a group acquires ownership of shares of the Company that, together
with shares held by such person or group constitutes more than 50% of the total
fair market value or total voting power of the shares of the Company. A change
in the effective control of the Company occurs on the date on which either (i) a
person or more than one person acting as a group acquires during any 12-month
period ownership of shares of the Company possessing 50% or more of the total
voting power of the shares of the Company or (ii) a majority of members of the
Company’s board of directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Company’s board of directors prior to the date of the appointment or
election. A change in the ownership of a substantial portion of assets occurs on
the date on which any one person or more than one person acting as a group
acquires assets from the Company that have a total gross fair market value equal
to or more than 75% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. The
determination of whether a Change in Control has occurred will be determined in
a manner consistent with the requirements of Section 409A.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.



--------------------------------------------------------------------------------

(f) “Committee” means the Compensation Committee of the Board of Directors of
the Company.

(g) “Disability” means the Designated Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering Company employees.
The determination of whether a Designated Participant has incurred a Disability
will be determined in a manner consistent with the requirements of Section 409A.

(h) “Effective Date” means the effective date of this Program, which is
March 23, 2015.

(i) “Equity Incentive Plan” means the Horizon Pharma Public Limited Company 2014
Equity Incentive Plan, as may be amended.

(j) “Employer” means the corporation which employs the Designated Participant
and that, together with the Company, is treated as a single employer with the
Company under Internal Revenue Code Section 414(b) or (c).

(k) “Good Reason” for a Designated Participant to resign employment shall mean
the occurrence of any of the following events without the Designated
Participant’s consent:

(1) a reduction in the Designated Participant’s duties, authority, or
responsibilities relative to the duties, authority, or responsibilities in
effect immediately prior to such reduction, including by way of example, having
the same title, duties, authority and responsibilities at a subsidiary level
following a Change in Control;

(2) the relocation of the Designated Participant’s primary work location to a
point more than fifty (50) miles from the Designated Participant’s work location
as of the Effective Date that requires a material increase in Designated
Participant’s one-way driving distance; and

(3) a reduction by the Company or an Affiliate of the Designated Participant’s
base compensation (which includes base salary and short-term and long-term
target bonus opportunity), if any, as in effect on the Effective Date.

Provided, however that, such resignation by the Designated Participant shall
only be deemed for Good Reason pursuant to the foregoing definition if (i) the
Company is given written notice from the Designated Participant within sixty
(60) days following the first occurrence of the condition that the Designated
Participant considers to constitute Good Reason describing the condition and the
Company or the Affiliate employing the Designated Participant, as applicable,
fails to satisfactorily remedy such condition within thirty (30) days following
such written notice, and (ii) the Designated Participant terminates employment
within thirty (30) days following the end of the period within which the Company
or Affiliate was entitled to remedy the condition constituting Good Reason but
failed to do so.

(l) “Performance Period Threshold Goal” means the TSR, if any, during the
Program Period as measured on any Measurement Date which is greater than or
equal to 15%.

(m) “Program Payment” means an issuance of shares in settlement of an Actual
Award or a Substitute Cash Payment as provided in Section 3(b).



--------------------------------------------------------------------------------

(n) “Program Period” means the period commencing March 23, 2015 and ending on
June 22, 2018, the last Measurement Date of the Program.

(o) “RSU Award Agreement” means the Restricted Stock Unit Agreement in the form
approved by the Committee for the purpose of granting RSU Awards under the
Program and the Equity Incentive Plan.

(p) “Scheduled Issuance Dates” means the default dates applicable for issuance
of shares in settlement of an Actual Award as provided in Sections 3(b)(i) and
3(b)(ii) with respect to a Designated Participant.

(q) “Section 409A” means Section 409A of the Code, including regulations and
other guidance thereunder, and any state law of similar effect.

(r) “Separation from Service” means a termination of service with the Employer
of the Designated Participant. In all cases, whether a Separation from Service
has occurred shall be determined by the Committee in accordance with Code
Section 409A. Except in the case of a bona fide leave of absence as provided
below, a Designated Participant is deemed to have incurred a Separation from
Service if the Employer and the Designated Participant reasonably anticipated
that the level of services to be performed by the Designated Participant after a
date certain, whether as an employee or in a consulting capacity, would be
reduced to 20% or less of the average services rendered by the Designated
Participant during the immediately preceding 36-month period (or the total
period of employment, if less than 36 months), disregarding periods during which
the Designated Participant was on a bona fide leave of absence. A Designated
Participant who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Designated
Participant’s right, if any, to reemployment under statute or contract.

(s) “TSR” means the percentage change in the price of the Company’s ordinary
shares on a compounded annualized basis plus the dollar value of dividends and
distributions made or declared divided by the closing price of the Company’s
ordinary shares on the record date of the dividends and distributions.

(t) “VWAP” means the trailing 20-trading-day volume weighted average price of
the Company’s ordinary shares as reported on Nasdaq.